United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2057
                                   ___________

Fen Hao Chen,                          *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
Eric H. Holder, Jr.,                   *
Attorney General of the United States, * [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                             Submitted: October 5, 2010
                                Filed: October 20, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Chinese citizen Fen Hao Chen petitions for review of an order of the Board of
Immigration Appeals (BIA) denying his motion to reopen removal proceedings. After
careful review, we conclude that the BIA acted within its discretion. See Li Yun Lin
v. Mukasey, 526 F.3d 1164, 1165-66 (8th Cir. 2008) (per curiam) (standard of
review). Accordingly, we deny the petition for review.
                       ______________________________